UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  September 30, 2011 Item 1: Reports to Shareholders Annual Report | September 30, 2011 Vanguard Strategic Equity Fund > Vanguard Strategic Equity Fund returned 1.23% for the fiscal year ended September 30, 2011. > The fund outpaced its benchmark and the average return of its peers, which both produced negative returns for the period. > Market dynamics favored the fund’s quantitative strategy during fiscal 2011. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 9 Performance Summary. 10 Financial Statements. 12 Your Fund’s After-Tax Returns. 25 About Your Fund’s Expenses. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2011 Total Returns Vanguard Strategic Equity Fund 1.23% MSCI US Small + Mid Cap 2200 Index -1.31 Mid-Cap Core Funds Average -2.85 Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2010 , Through September 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $16.30 $16.30 $0.227 $0.000 1 Chairman’s Letter Dear Shareholder, In sharp contrast to the past few years, the market environment during the 12 months ended September 30 was more favorable to Strategic Equity Fund’s quantitative strategy. The fund returned 1.23% for the fiscal year, compared with the –1.31% return of its benchmark, the MSCI US Small + Mid Cap 2200 Index, and the –2.85% average return of its peers. The advisor’s stock selection accounted for much of the fund’s outperformance for the period. These included stocks in defensive sectors, such as consumer staples, utilities, and health care, which posted double-digit returns. Financials and information technology were also relative bright spots for the fund, despite declining returns in those sectors. Other sectors, such as telecommunications, materials, and industrials, detracted from returns. If you hold shares in a taxable account, you may wish to review the table and discussion of after­tax returns for the fiscal year, based on the highest tax bracket, later in this report. A swift change in sentiment weighed on stock prices Global stock markets rallied through the first half of the fiscal year as corporate earnings surged and the economic recovery seemed to be gathering steam. In the second half, however, stock prices tumbled as economic indicators took a turn for the worse and U.S. and European policymaking strife dominated the headlines. (Standard & 2 Poor’s, the ratings agency, downgraded the U.S. credit rating, in large part because of the political gridlock on display during the debt­ceiling debate. Vanguard’s confidence in the “full faith and credit” of the U.S. Treasury remains unshaken.) The U.S. stock market’s second­half weakness sapped its first­half strength. The broad market returned 0.31% for the full 12 months. International stocks, which gained less at the start of the year and lost more at the end, returned –10.81% in U.S. dollars. Bond prices rallied as optimism faded The stock market’s pattern of strength and weakness was inverted in the bond market. Early in the year, bond prices retreated, consistent with investor optimism about economic growth. Later in the year, as optimism gave way to anxiety, bond prices surged, driving yields to remarkable lows. At the end of September, the yield of the 10­year U.S. Treasury note, a benchmark for longer­term interest rates, stood at 1.93%. Bond indexes recorded impressive returns, though it’s worth noting that shrinking yields imply lower returns on prospective investments. The yields of money market instruments hovered near zero, as they have since December 2008, when the Federal Reserve cut its target for short­term interest rates to between 0% and 0.25%. Toward the end of the period, the Fed Market Barometer Average Annual Total Returns Periods Ended September 30, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.91% 1.61% -0.91% Russell 2000 Index (Small-caps) -3.53 -0.37 -1.02 Dow Jones U.S. Total Stock Market Index 0.31 1.75 -0.57 MSCI All Country World Index ex USA (International) -10.81 0.52 -1.57 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.26% 7.97% 6.53% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.88 8.08 5.01 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.19 1.61 CPI Consumer Price Index 3.87% 1.22% 2.26% 3 indicated that it expected to maintain this exceptionally low target at least through mid­2013. Good choices of stocks underlay the fund’s return The sophisticated computer models that drive the Strategic Equity Fund work best in market environments that allow them to do what they do best—sift through the financial characteristics of thousands of stocks and uncover those that have the fundamental strengths that can potentially produce outstanding performance over time. In recent years, however, market dynamics have made it difficult for the models to differentiate among stocks during the sifting process. Most recently, broad swaths of the stock market have moved in lockstep as investors worried about the consequences of broad economic issues—sometimes called “macro factors”—such as a difficult domestic economic recovery and the consequences of possible sovereign debt defaults in Europe and even the United States. Fiscal 2011 was a welcome turnaround for the Strategic Equity Fund, although some of the same “macro” fears reemerged toward the end of the reporting period. The advisor’s selection among consumer staples, utilities, and health care stocks, which are often favored in tough times because of their defensive qualities, was responsible for a large portion of the fund’s outperformance compared with its benchmark index. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Strategic Equity Fund 0.31% 1.36% The fund expense ratio shown is from the prospectus dated January 26, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the fund’s expense ratio was 0.30%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mid-Cap Core Funds. 4 The fund benefited from the advisor’s stock selection process even when stocks were falling. The financial sector in the benchmark, for example, returned about –10% for the fiscal year, but the fund’s financial sector holdings only declined by about –3%. And among information technology stocks, the fund eked out a small positive return while the tech sector in the benchmark returned about –5%. Some stock selections dragged on performance, however. For example, the advisor’s selections among telecommunication stocks and economically sensitive materials and industrial stocks declined at a faster pace than their respective sectors in the benchmark index. The advisor’s report describes in more detail the performance of individual stocks in the portfolio, as well as that of the models that are used in selecting those stocks. Long-term returns reflect a tough period for stocks Strategic Equity Fund’s fiscal 2011 results have aided its longer­term performance, although past years’ results—which were heavily influenced by two recessions and the aftermath of the financial crisis—will continue to weigh on long­term returns for some time. Over the ten years ended September 30, 2011, the fund returned an average 5.86% a year. The fund was slightly ahead of the average return of its Total Returns Ten Years Ended September 30, 2011 Average Annual Return Strategic Equity Fund 5.86% Spliced Small and Mid Cap Index 7.33 Mid-Cap Core Funds Average 5.60 Spliced Small and Mid Cap Index: Russell 2800 Index through May 31, 2003; MSCI US Small + Mid Cap 2200 Index thereafter. Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 mid­cap core fund peers (+5.60%), but behind its benchmark, the Spliced Small and Mid Cap Index (+7.33%). Though not exceptional, the fund’s performance significantly outpaced the returns of broad market averages. For example, the Dow Jones U.S. Total Stock Market Index recorded an average annual return of 3.93% for the period. As I noted earlier, during the past fiscal year the market environment favored Strategic Equity Fund’s strategy, which differentiates among individual stocks in terms of quality, after a period in which it was difficult to do so. Such turns of events aren’t unusual: Different investing strategies, like stocks themselves, experience periods of strength and weakness. We’re confident that, over time, the advisor’s highly disciplined stock selection approach will provide competitive returns to investors while maintaining the risk profile of the fund’s market benchmark. Balance and diversification make for a smoother ride in bumpy markets Toward the end of the reporting period—for much of August—stocks were extremely volatile as concerns about a possible double­dip domestic recession and a weakening of the Eurozone reached a crescendo before receding somewhat. According to recent Vanguard research,* the marked market turbulence wasn’t unusual if viewed from a wider perspective. Of course, it certainly didn’t feel that way in August, at least in comparison with the relative calm of the preceding months. But the Vanguard researchers found that radical volatility has accompanied other broad­ranging periods of stress, the 2008–2009 global financial crisis being a notable example. The implications for investors: Greater­than­normal volatility tied to broad economic and financial angst is to be expected from time to time, although we can never know for certain when these periods will occur. During such periods, Vanguard research shows, the ride for a stock­heavy portfolio has been a lot bumpier than that of a portfolio that also included allocations to broad­based bond investments and/or cash. The historical results reinforce the benefits of a balanced and diversified portfolio. Strategic Equity Fund can play an important role as one element of such a portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 18, 2011 *The commentary, August 2011 stock market volatility: Extraordinary or ‘ordinary’? , is available at vanguard.com. 6 Advisor’s Report For the fiscal year ended September 30, 2011, the Strategic Equity Fund returned 1.23%, outperforming the return of its benchmark, the MSCI US Small + Mid Cap 2200 Index, by 2.54 percentage points. When we reported to you at the half­way point of the fiscal year, the fund had advanced 25.95%. Since then—and particularly during the last three months—equities in the United States and abroad, both large and small, have sold off strongly. The pullback and increasing overall market volatility throughout this period were driven by continued worries of a stalling U.S. economy, a lack of improvement in the employment picture, and the unresolved European sovereign debt crisis. Amid so much market uncertainty, many investors reduced their equity exposure in favor of traditional safe havens, such as U.S. Treasuries, the U.S. dollar, and gold. Most have reduced their growth estimates for the next year or two, and this has cast a cloud of doubt over the near­term prospects for equities. Investors will be looking to U.S. and European leaders for fresh solutions to the ongoing issues, as well as forecasts of U.S. corporate earnings, to help determine market direction. The fund’s strategy While overall portfolio performance is affected by the macro factors described above, it should be noted that we continue to focus our portfolio construction on specific stock fundamentals. Our portfolio will maintain benchmark­level exposures to common risk factors, such as market capitalization and sector weightings, while employing a multifactor model that is diversified across various elements in order to forecast the relative performance of individual stocks. Our quantitative approach is similar to traditional security selection. The difference is that we use computerized models to help us identify attractive stocks. As opposed to a traditional approach that tries to spot a small number of companies that will outperform, we generally seek to find a larger number of stocks that individually, and as a group, will outperform their peers. Addressing our approach specifically, our process comprises five components, or models: • Valuation, which measures the price we pay for earnings and cash flows. • Growth, which considers the growth of earnings when factoring how much we pay for them. • Management decisions, which looks at the actions taken by company management who, privy to better knowledge of a company’s prospects and earnings than any market participant, signal their opinions of a firm’s future. • Market sentiment, which captures how investors reflect their opinions of a company through their activity in the market. 7 • Quality, which measures balance sheet strength and the sustainability of earnings. The fund’s results Although we experienced two distinct market trends in the first and second halves of the fiscal year, our stock selection models performed well in both the up and down periods, with all five of our models contributing positively over the entire period. The portfolio benefited most from our market sentiment model while the growth and management decisions models also produced strong results for the period. The models’ effectiveness across sectors was mixed, and we were able to produce positive stock selection results in five of the ten sectors in the benchmark. The best­performing sectors in the portfolio were consumer staples (+21%), utilities (+17%), and health care (+10%). Under­performing sectors in the portfolio were telecommunication services (–24%), materials (–8%), and industrials (–9%). At the individual stock level, the largest contributions came from overweighted positions in Limited Brands (+65%), Tempur­Pedic (+70%), and Altera (+60%). In addition, when comparing the portfolio’s performance with that of its benchmark, we benefited from underweighting or avoiding poorly performing stocks such as Walter Energy (–25%), Regions Financial (–53%), and Akamai Technologies (–60%). Unfortunately, we were not able to avoid all bad performers. Overweighted positions in Vishay Intertechnology (–13%), Hertz Global (–16%), and Lexmark International (–39%) directly lowered performance. Also, our underweighting or avoiding companies that were not positively identified by the fundamentals in our model, such as Petrohawk Energy (+138%), Alexion Pharmaceuticals (+99%), and Green Mountain Coffee (+198%), hurt overall outperformance relative to our benchmark. Final thoughts While we cannot predict how political or economic events will affect the markets, we are confident that stocks can provide worthwhile returns for long­term investors. With that in mind, we believe that equity exposure can continue to play an important part in a diversified investment plan. Within that plan, we believe a portfolio of companies with lower relative price­to­earnings and cash­flow ratios, growth rates near that of the market, higher returns on equity, quality balance sheets, and positive market sentiment remains an attractive investment. We thank you for your investment and look forward to the coming year. James D. Troyer, CFA Principal and Portfolio Manager October 20, 2011 8 Strategic Equity Fund Fund Profile As of September 30, 2011 Portfolio Characteristics MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Number of Stocks 412 2,147 3,717 Median Market Cap $3.2B $3.5B $28.7B Price/Earnings Ratio 13.0x 17.2x 13.6x Price/Book Ratio 1.9x 1.7x 1.9x Return on Equity 12.2% 12.9% 19.1% Earnings Growth Rate 10.8% 5.9% 7.3% Dividend Yield 1.4% 1.6% 2.2% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 73% — — Ticker Symbol VSEQX — — Expense Ratio 1 0.31% — — 30-Day SEC Yield 1.12% — — Short-Term Reserves 0.2% — — Sector Diversification (% of equity exposure) MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Fund Index Index Consumer Discretionary 15.9% 15.6% 12.2% Consumer Staples 5.0 4.9 11.0 Energy 7.5 7.2 10.3 Financials 18.7 18.1 14.3 Health Care 11.8 12.0 11.7 Industrials 12.3 13.0 10.6 Information Technology 15.5 15.7 19.4 Materials 5.9 6.4 4.0 Telecommunication Services 0.9 1.2 2.8 Utilities 6.5 5.9 3.7 Volatility Measures MSCI US Small + DJ Mid Cap U.S. Total 2200 Market Index Index R-Squared 0.99 0.95 Beta 1.00 1.19 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) El Paso Corp. Oil & Gas Storage & Transportation 1.2% Humana Inc. Managed Health Care 1.2 AmerisourceBergen Health Care Corp. Distributors 1.1 Limited Brands Inc. Apparel Retail 1.1 Dr Pepper Snapple Group Inc. Soft Drinks 1.1 Perrigo Co. Pharmaceuticals 1.1 Watson Pharmaceuticals Inc. Pharmaceuticals 1.1 Coca-Cola Enterprises Inc. Soft Drinks 1.0 KLA-Tencor Corp. Semiconductor Equipment 1.0 Electronic Arts Inc. Home Entertainment Software 1.0 Top Ten 10.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 26, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the expense ratio was 0.30%. 9 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2001, Through September 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Strategic Equity Fund 1.23% -2.46% 5.86% $17,675 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 14,709 Spliced Small and Mid Cap Index -1.31 0.54 7.33 20,290 Mid-Cap Core Funds Average -2.85 0.07 5.60 17,248 Spliced Small and Mid Cap Index: Russell 2800 Index through May 31, 2003; MSCI US Small + Mid Cap 2200 Index thereafter. Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 10 Strategic Equity Fund Fiscal-Year Total Returns (%): September 30, 2001, Through September 30, 2011 11 Strategic Equity Fund Financial Statements Statement of Net Assets As of September 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.2%) 1 Consumer Discretionary (15.8%) Limited Brands Inc. 800,550 30,829 Ross Stores Inc. 334,762 26,342 Williams-Sonoma Inc. 760,671 23,421 * Tempur-Pedic International Inc. 436,649 22,972 Dillard’s Inc. Class A 503,920 21,910 * Fossil Inc. 262,100 21,246 * Dollar Tree Inc. 263,820 19,816 * TRW Automotive Holdings Corp. 555,708 18,188 Virgin Media Inc. 742,700 18,085 Polaris Industries Inc. 351,482 17,564 * Domino’s Pizza Inc. 582,420 15,871 Sotheby’s 500,820 13,808 Advance Auto Parts Inc. 207,400 12,050 * Crocs Inc. 491,000 11,622 * Ulta Salon Cosmetics & Fragrance Inc. 172,700 10,747 *,^ Coinstar Inc. 260,390 10,416 * Panera Bread Co. Class A 98,062 10,193 Buckle Inc. 263,400 10,130 Wyndham Worldwide Corp. 311,500 8,881 Brinker International Inc. 404,250 8,457 Autoliv Inc. 170,514 8,270 * Liberty Media Corp. - Liberty Capital Class A 124,400 8,225 * Iconix Brand Group Inc. 520,300 8,221 * Signet Jewelers Ltd. 234,000 7,909 * Sirius XM Radio Inc. 4,395,100 6,637 Ameristar Casinos Inc. 367,800 5,903 Bob Evans Farms Inc. 206,751 5,897 Finish Line Inc. Class A 264,300 5,283 * Cheesecake Factory Inc. 185,500 4,573 * Tenneco Inc. 178,295 4,566 * ITT Educational Services Inc. 74,600 4,295 * Helen of Troy Ltd. 152,500 3,831 * AMC Networks Inc. Class A 119,425 3,816 Market Value Shares ($000) Sinclair Broadcast Group Inc. Class A 430,540 3,087 Sturm Ruger & Co. Inc. 91,600 2,380 * Vitamin Shoppe Inc. 54,800 2,052 * Lions Gate Entertainment Corp. 272,300 1,879 Foot Locker Inc. 73,700 1,481 * Pier 1 Imports Inc. 125,900 1,231 Service Corp. International 128,200 1,174 *,^ Bridgepoint Education Inc. 65,500 1,142 * Red Robin Gourmet Burgers Inc. 43,300 1,043 Jakks Pacific Inc. 52,300 991 DSW Inc. Class A 21,100 974 Blyth Inc. 16,600 920 * American Public Education Inc. 26,200 891 Cato Corp. Class A 36,294 819 * AFC Enterprises Inc. 60,045 710 * Biglari Holdings Inc. 2,390 708 Weight Watchers International Inc. 11,820 689 * Quiksilver Inc. 219,700 670 Harman International Industries Inc. 22,932 655 * Journal Communications Inc. Class A 215,261 639 Whirlpool Corp. 11,211 560 434,669 Consumer Staples (5.0%) Dr Pepper Snapple Group Inc. 793,908 30,788 Coca-Cola Enterprises Inc. 1,157,280 28,793 Herbalife Ltd. 508,878 27,276 * Constellation Brands Inc. Class A 638,900 11,500 B&G Foods Inc. Class A 445,720 7,435 Lancaster Colony Corp. 121,619 7,420 Ruddick Corp. 187,950 7,328 * Boston Beer Co. Inc. Class A 62,000 4,507 12 Strategic Equity Fund Market Value Shares ($000) * Hansen Natural Corp. 47,000 4,103 Corn Products International Inc. 102,500 4,022 * Central Garden and Pet Co. Class A 299,612 2,121 * Smithfield Foods Inc. 69,360 1,353 Cal-Maine Foods Inc. 26,000 817 137,463 Energy (7.5%) El Paso Corp. 1,853,854 32,405 Pioneer Natural Resources Co. 299,300 19,685 Helmerich & Payne Inc. 477,592 19,390 Core Laboratories NV 208,800 18,756 * Tesoro Corp. 653,200 12,718 * Western Refining Inc. 1,010,300 12,588 * Newfield Exploration Co. 304,251 12,076 * CVR Energy Inc. 537,200 11,356 Cimarex Energy Co. 165,691 9,229 * Whiting Petroleum Corp. 262,200 9,198 * Complete Production Services Inc. 475,060 8,955 SEACOR Holdings Inc. 70,600 5,663 * Stone Energy Corp. 312,512 5,066 * Rosetta Resources Inc. 145,745 4,987 HollyFrontier Corp. 178,600 4,683 * Cloud Peak Energy Inc. 151,300 2,565 Crosstex Energy Inc. 172,475 2,325 * Gulfport Energy Corp. 95,696 2,314 W&T Offshore Inc. 142,150 1,956 Contango Oil & Gas Co. 29,000 1,587 RPC Inc. 87,040 1,420 Delek US Holdings Inc. 78,500 885 * Energy Partners Ltd. 79,100 876 * Warren Resources Inc. 325,000 780 * OYO Geospace Corp. 13,850 780 Alon USA Energy Inc. 122,300 750 Berry Petroleum Co. Class A 18,800 665 Cabot Oil & Gas Corp. 10,700 662 * Petroquest Energy Inc. 110,000 605 * Swift Energy Co. 23,100 562 205,487 Financials (18.5%) * Arch Capital Group Ltd. 820,576 26,812 Unum Group 1,231,985 25,822 Torchmark Corp. 716,895 24,991 * World Acceptance Corp. 391,283 21,892 Discover Financial Services 908,725 20,846 American Financial Group Inc. 539,689 16,768 Rayonier Inc. 422,846 15,557 Camden Property Trust 245,400 13,561 Lexington Realty Trust 2,007,700 13,130 Kimco Realty Corp. 828,000 12,445 Market Value Shares ($000) KeyCorp 2,008,130 11,908 Post Properties Inc. 333,300 11,579 Sun Communities Inc. 324,743 11,428 Northwest Bancshares Inc. 948,000 11,291 Extra Space Storage Inc. 599,840 11,175 Cash America International Inc. 207,300 10,606 Commerce Bancshares Inc. 296,900 10,317 Equity Lifestyle Properties Inc. 161,483 10,125 Bank of the Ozarks Inc. 483,720 10,124 Validus Holdings Ltd. 399,200 9,948 * NASDAQ OMX Group Inc. 401,500 9,291 * CB Richard Ellis Group Inc. Class A 675,200 9,088 Taubman Centers Inc. 178,750 8,993 CBL & Associates Properties Inc. 787,074 8,941 * American Capital Ltd. 1,294,789 8,830 Hospitality Properties Trust 384,100 8,154 Nelnet Inc. Class A 407,312 7,649 UMB Financial Corp. 222,588 7,141 Douglas Emmett Inc. 396,900 6,787 * Credit Acceptance Corp. 102,779 6,615 Colonial Properties Trust 313,160 5,687 Moody’s Corp. 186,200 5,670 * Ezcorp Inc. Class A 196,709 5,614 * Signature Bank 117,300 5,599 * Strategic Hotels & Resorts Inc. 1,216,600 5,244 Allied World Assurance Co. Holdings AG 83,800 4,501 Brandywine Realty Trust 559,032 4,478 * First Industrial Realty Trust Inc. 498,825 3,991 ProAssurance Corp. 55,000 3,961 Montpelier Re Holdings Ltd. 218,200 3,858 BOK Financial Corp. 80,121 3,757 Ashford Hospitality Trust Inc. 520,090 3,651 People’s United Financial Inc. 312,600 3,564 * Forest City Enterprises Inc. Class A 327,005 3,486 City Holding Co. 125,905 3,398 Provident Financial Services Inc. 293,425 3,154 International Bancshares Corp. 238,425 3,135 * SVB Financial Group 83,900 3,104 Amtrust Financial Services Inc. 130,400 2,903 Pennsylvania Real Estate Investment Trust 362,282 2,800 Highwoods Properties Inc. 96,046 2,714 13 Strategic Equity Fund Market Value Shares ($000) Assurant Inc. 72,900 2,610 Community Bank System Inc. 106,461 2,416 Valley National Bancorp 222,000 2,351 Fulton Financial Corp. 306,600 2,346 Erie Indemnity Co. Class A 32,500 2,313 ^ First Financial Bankshares Inc. 85,032 2,224 Cathay General Bancorp 185,510 2,111 FBL Financial Group Inc. Class A 67,000 1,784 CapitalSource Inc. 288,100 1,769 * CubeSmart 200,900 1,714 Endurance Specialty Holdings Ltd. 49,935 1,705 Republic Bancorp Inc. Class A 92,511 1,638 Prosperity Bancshares Inc. 47,900 1,565 Astoria Financial Corp. 190,680 1,466 Tompkins Financial Corp. 39,520 1,414 First Citizens BancShares Inc. Class A 9,300 1,335 * iStar Financial Inc. 223,955 1,303 Bancfirst Corp. 38,783 1,286 Oritani Financial Corp. 94,900 1,220 RLI Corp. 18,300 1,164 * Texas Capital Bancshares Inc. 48,400 1,106 Dime Community Bancshares Inc. 100,898 1,022 Southside Bancshares Inc. 53,966 972 * Investors Bancorp Inc. 71,400 902 NBT Bancorp Inc. 41,330 770 Medical Properties Trust Inc. 81,300 728 Camden National Corp. 25,345 690 Ramco-Gershenson Properties Trust 82,800 679 MFA Financial Inc. 92,300 648 Potlatch Corp. 20,400 643 DDR Corp. 53,100 579 Apartment Investment & Management Co. 26,000 575 511,131 Health Care (11.7%) Humana Inc. 441,900 32,139 AmerisourceBergen Corp. Class A 830,604 30,957 Perrigo Co. 305,950 29,711 * Watson Pharmaceuticals Inc. 431,100 29,423 Cooper Cos. Inc. 333,015 26,358 * WellCare Health Plans Inc. 590,200 22,416 * United Therapeutics Corp. 429,700 16,109 Lincare Holdings Inc. 713,506 16,054 * Waters Corp. 133,300 10,063 Market Value Shares ($000) * Magellan Health Services Inc. 188,600 9,109 Invacare Corp. 360,354 8,303 * Varian Medical Systems Inc. 154,400 8,054 * Charles River Laboratories International Inc. 234,900 6,723 STERIS Corp. 228,543 6,689 * Salix Pharmaceuticals Ltd. 183,305 5,426 * Coventry Health Care Inc. 188,000 5,416 * LifePoint Hospitals Inc. 143,135 5,244 * Medicines Co. 314,375 4,678 * Health Net Inc. 194,300 4,607 * Cepheid Inc. 103,620 4,024 * Targacept Inc. 256,545 3,848 * Akorn Inc. 447,367 3,494 * Par Pharmaceutical Cos. Inc. 109,221 2,907 * Viropharma Inc. 160,600 2,902 Medicis Pharmaceutical Corp. Class A 77,900 2,842 * Thoratec Corp. 83,400 2,722 * Health Management Associates Inc. Class A 361,348 2,501 * Vertex Pharmaceuticals Inc. 55,500 2,472 * Arthrocare Corp. 85,200 2,451 * Centene Corp. 60,300 1,729 * AVEO Pharmaceuticals Inc. 112,200 1,727 * Warner Chilcott plc Class A 115,870 1,657 Ensign Group Inc. 67,000 1,548 * Mettler-Toledo International Inc. 10,291 1,440 Computer Programs & Systems Inc. 15,100 999 * Skilled Healthcare Group Inc. 274,100 990 * Greatbatch Inc. 47,400 948 * Idenix Pharmaceuticals Inc. 173,300 865 * Genomic Health Inc. 38,408 844 * Nabi Biopharmaceuticals 444,167 746 * Bio-Rad Laboratories Inc. Class A 8,200 744 * Enzon Pharmaceuticals Inc. 93,600 659 Chemed Corp. 11,700 643 * Incyte Corp. Ltd. 38,500 538 323,719 Industrials (12.2%) Timken Co. 606,080 19,892 Rockwell Automation Inc. 336,750 18,858 KBR Inc. 786,200 18,578 Dover Corp. 391,010 18,221 Pitney Bowes Inc. 886,650 16,669 Waste Connections Inc. 486,770 16,463 Towers Watson & Co. Class A 244,400 14,610 * United Rentals Inc. 841,762 14,175 * Avis Budget Group Inc. 1,254,200 12,128 14 Strategic Equity Fund Market Value Shares ($000) * Hertz Global Holdings Inc. 1,354,180 12,052 Triumph Group Inc. 236,866 11,545 Gardner Denver Inc. 165,252 10,502 * Polypore International Inc. 139,000 7,856 * BE Aerospace Inc. 228,000 7,549 * Alaska Air Group Inc. 133,395 7,509 Toro Co. 148,200 7,302 Joy Global Inc. 102,637 6,402 * Sauer-Danfoss Inc. 213,823 6,179 Cubic Corp. 148,520 5,803 * MasTec Inc. 318,685 5,612 Applied Industrial Technologies Inc. 179,200 4,867 * EnerSys 242,357 4,852 Textron Inc. 258,180 4,554 * Consolidated Graphics Inc. 102,073 3,729 * Corrections Corp. of America 161,300 3,660 HEICO Corp. 73,800 3,634 Goodrich Corp. 29,500 3,560 Werner Enterprises Inc. 154,737 3,223 Macquarie Infrastructure Co. LLC 141,900 3,184 Seaboard Corp. 1,728 3,114 * Trimas Corp. 207,600 3,083 Cintas Corp. 103,100 2,901 * Amerco Inc. 45,740 2,856 * Ceradyne Inc. 95,300 2,563 Belden Inc. 99,300 2,561 * AGCO Corp. 72,950 2,522 NACCO Industries Inc. Class A 39,000 2,473 Insperity Inc. 108,900 2,423 * Esterline Technologies Corp. 42,410 2,198 * KAR Auction Services Inc. 178,000 2,156 Barnes Group Inc. 110,100 2,119 WW Grainger Inc. 14,000 2,094 Armstrong World Industries Inc. 58,800 2,025 Crane Co. 55,400 1,977 * General Cable Corp. 83,500 1,950 Knoll Inc. 134,050 1,836 * WABCO Holdings Inc. 48,175 1,824 * Blount International Inc. 135,182 1,806 Standex International Corp. 57,750 1,798 * Moog Inc. Class A 50,400 1,644 Steelcase Inc. Class A 255,700 1,613 Deluxe Corp. 86,113 1,602 Hubbell Inc. Class B 27,000 1,338 * Thomas & Betts Corp. 32,800 1,309 United Stationers Inc. 39,922 1,088 * Dollar Thrifty Automotive Group Inc. 18,540 1,044 Iron Mountain Inc. 28,800 911 G&K Services Inc. Class A 31,100 794 * WESCO International Inc. 22,000 738 Market Value Shares ($000) Robert Half International Inc. 33,700 715 Actuant Corp. Class A 35,400 699 Donaldson Co. Inc. 12,200 669 * ICF International Inc. 35,000 658 Franklin Electric Co. Inc. 17,600 638 * Orbital Sciences Corp. 45,300 580 335,487 Information Technology (15.3%) KLA-Tencor Corp. 739,600 28,312 * Electronic Arts Inc. 1,354,300 27,695 * Alliance Data Systems Corp. 291,100 26,985 * Gartner Inc. 706,269 24,628 * Novellus Systems Inc. 803,700 21,909 Anixter International Inc. 426,608 20,238 * VeriFone Systems Inc. 566,850 19,851 * CACI International Inc. Class A 349,000 17,429 * Avnet Inc. 456,000 11,893 * Informatica Corp. 272,600 11,163 * Vishay Intertechnology Inc. 1,289,070 10,777 * JDS Uniphase Corp. 995,893 9,929 * MICROS Systems Inc. 226,100 9,928 Cypress Semiconductor Corp. 641,900 9,609 * Lexmark International Inc. Class A 353,806 9,563 * IAC/InterActiveCorp 237,600 9,397 Avago Technologies Ltd. 285,600 9,359 * Fiserv Inc. 183,800 9,332 * NCR Corp. 526,000 8,884 Opnet Technologies Inc. 236,574 8,259 * Tech Data Corp. 182,700 7,898 * Freescale Semiconductor Holdings I Ltd. 658,150 7,259 * FEI Co. 240,900 7,217 * Cardtronics Inc. 283,896 6,507 * Teradata Corp. 100,987 5,406 * Advanced Micro Devices Inc. 1,044,535 5,306 * Fairchild Semiconductor International Inc. Class A 485,290 5,241 DST Systems Inc. 103,230 4,525 * Lattice Semiconductor Corp. 855,850 4,493 * Silicon Graphics International Corp. 371,288 4,426 * ANSYS Inc. 81,400 3,992 Plantronics Inc. 110,900 3,155 Seagate Technology plc 304,000 3,125 * Insight Enterprises Inc. 198,800 3,010 * Aspen Technology Inc. 195,500 2,985 * SYNNEX Corp. 113,274 2,968 * Western Digital Corp. 115,000 2,958 * Manhattan Associates Inc. 79,200 2,620 15 Strategic Equity Fund Market Value Shares ($000) MAXIMUS Inc. 74,940 2,615 Solera Holdings Inc. 44,880 2,266 Cognex Corp. 79,200 2,147 * Netgear Inc. 81,106 2,100 * Teradyne Inc. 186,917 2,058 * Ultratech Inc. 115,400 1,979 * Anadigics Inc. 856,400 1,850 * Powerwave Technologies Inc. 1,028,751 1,770 * Formfactor Inc. 267,200 1,665 * Electronics for Imaging Inc. 122,300 1,647 * Mentor Graphics Corp. 150,000 1,443 NIC Inc. 115,750 1,325 * CommVault Systems Inc. 33,900 1,256 * Brightpoint Inc. 105,000 967 *,^ Power-One Inc. 205,630 925 * Kemet Corp. 125,850 900 * Ceva Inc. 34,800 846 * Ciena Corp. 75,000 840 * Flextronics International Ltd. 134,670 758 MKS Instruments Inc. 34,400 747 Blackbaud Inc. 30,300 675 * Photronics Inc. 135,200 673 * Newport Corp. 60,000 649 * Veeco Instruments Inc. 25,000 610 * Rogers Corp. 15,400 603 * Liquidity Services Inc. 18,600 597 422,142 Materials (5.8%) Eastman Chemical Co. 336,718 23,075 CF Industries Holdings Inc. 184,400 22,753 Domtar Corp. 327,425 22,321 * Rockwood Holdings Inc. 527,010 17,755 Innophos Holdings Inc. 162,985 6,498 * Hecla Mining Co. 1,024,400 5,491 Buckeye Technologies Inc. 209,308 5,046 * Graphic Packaging Holding Co. 1,327,019 4,578 * Century Aluminum Co. 501,000 4,479 Westlake Chemical Corp. 127,386 4,367 Cytec Industries Inc. 122,900 4,319 * WR Grace & Co. 119,900 3,993 * Noranda Aluminum Holding Corp. 366,600 3,061 Ashland Inc. 67,100 2,962 * Ferro Corp. 437,000 2,687 * Coeur d’Alene Mines Corp. 115,000 2,466 International Flavors & Fragrances Inc. 39,950 2,246 * KapStone Paper and Packaging Corp. 161,600 2,245 Aptargroup Inc. 48,200 2,153 * OM Group Inc. 73,700 1,914 * Georgia Gulf Corp. 134,900 1,866 * Innospec Inc. 76,300 1,847 Haynes International Inc. 37,900 1,647 Market Value Shares ($000) Schweitzer-Mauduit International Inc. 27,589 1,541 Neenah Paper Inc. 93,600 1,327 PolyOne Corp. 119,150 1,276 * Solutia Inc. 96,600 1,241 * Mercer International Inc. 157,900 1,074 * TPC Group Inc. 48,050 965 * LSB Industries Inc. 28,200 808 NewMarket Corp. 5,222 793 Cabot Corp. 31,457 779 Albemarle Corp. 14,600 590 160,163 Telecommunication Services (0.9%) * MetroPCS Communications Inc. 1,820,087 15,853 * Vonage Holdings Corp. 2,118,880 5,509 Consolidated Communications Holdings Inc. 172,374 3,111 ^ Alaska Communications Systems Group Inc. 164,604 1,080 25,553 Utilities (6.5%) CMS Energy Corp. 1,387,062 27,450 Pepco Holdings Inc. 1,048,100 19,830 Atmos Energy Corp. 483,211 15,680 CenterPoint Energy Inc. 791,100 15,521 Portland General Electric Co. 554,800 13,143 Northeast Utilities 367,720 12,374 DTE Energy Co. 218,550 10,713 Southwest Gas Corp. 271,640 9,825 El Paso Electric Co. 296,600 9,518 TECO Energy Inc. 485,500 8,317 Alliant Energy Corp. 203,360 7,866 Oneok Inc. 92,345 6,099 PNM Resources Inc. 268,235 4,407 NSTAR 81,255 3,641 Unisource Energy Corp. 96,700 3,490 NorthWestern Corp. 88,397 2,823 WGL Holdings Inc. 44,671 1,745 Nicor Inc. 31,150 1,714 Vectren Corp. 39,700 1,075 Laclede Group Inc. 27,600 1,070 MGE Energy Inc. 25,000 1,017 ITC Holdings Corp. 7,800 604 177,922 Total Common Stocks (Cost $2,732,320) 16 Strategic Equity Fund Market Value Shares ($000) Temporary Cash Investments (1.1%) 1 Money Market Fund (1.0%) Vanguard Market Liquidity Fund, 0.144% 28,441,695 28,442 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.080%, 10/19/11 400 400 Fannie Mae Discount Notes, 0.050%, 12/12/11 650 649 Federal Home Loan Bank Discount Notes, 0.100%, 10/11/11 2,000 2,000 3,049 Total Temporary Cash Investments (Cost $31,492) Total Investments (100.3%) (Cost $2,763,812) Other Assets and Liabilities (-0.3%) Other Assets 20,269 Liabilities 3 (29,038) (8,769) Net Assets (100%) Applicable to 169,139,780 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At September 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 4,023,410 Undistributed Net Investment Income 12,963 Accumulated Net Realized Losses (1,279,858) Unrealized Appreciation (Depreciation) Investment Securities 1,415 Futures Contracts (1,472) Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,443,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.9% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $4,910,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $3,049,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 17 Strategic Equity Fund Statement of Operations Year Ended September 30, 2011 ($000) Investment Income Income Dividends 45,124 Interest 1 57 Security Lending 1,863 Total Income 47,044 Expenses The Vanguard Group—Note B Investment Advisory Services 1,256 Management and Administrative 8,070 Marketing and Distribution 682 Custodian Fees 60 Auditing Fees 28 Shareholders’ Reports 55 Trustees’ Fees and Expenses 5 Total Expenses 10,156 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 518,415 Futures Contracts 3,265 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (472,323) Futures Contracts (2,030) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $51,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Strategic Equity Fund Statement of Changes in Net Assets Year Ended September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 36,888 44,404 Realized Net Gain (Loss) 521,680 138,850 Change in Unrealized Appreciation (Depreciation) (474,353) 236,245 Net Increase (Decrease) in Net Assets Resulting from Operations 84,215 419,499 Distributions Net Investment Income (41,795) (44,385) Realized Capital Gain — — Total Distributions (41,795) (44,385) Capital Share Transactions Issued 421,286 265,701 Issued in Lieu of Cash Distributions 39,080 41,702 Redeemed (849,470) (1,128,109) Net Increase (Decrease) from Capital Share Transactions (389,104) (820,706) Total Increase (Decrease) (346,684) (445,592) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $12,963,000 and $17,870,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Strategic Equity Fund Financial Highlights For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .210 .221 .184 .240 .270 Net Realized and Unrealized Gain (Loss) on Investments .017 1.759 (1.843) (6.090) 2.840 Total from Investment Operations .227 1.980 (1.659) (5.850) 3.110 Distributions Dividends from Net Investment Income (.227) (.200) (.241) (.240) (.260) Distributions from Realized Capital Gains — — — (2.430) (.980) Total Distributions (.227) (.200) (.241) (2.670) (1.240) Net Asset Value, End of Period Total Return 1 1.23% 13.71% -9.66% -25.37% 13.76% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,756 $3,103 $3,549 $4,822 $7,699 Ratio of Total Expenses to Average Net Assets 0.30% 0.30% 0.30% 0.25% 0.30% Ratio of Net Investment Income to Average Net Assets 1.09% 1.37% 1.47% 1.09% 1.03% Portfolio Turnover Rate 73% 60% 60% 79% 75% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 20 Strategic Equity Fund Notes to Financial Statements Vanguard Strategic Equity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 21 Strategic Equity Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2011, the fund had contributed capital of $516,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.21% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
